SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

8
KA 12-00321
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, AND LINDLEY, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

SHAWN OBBAGY, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


JEANNIE D. MICHALSKI, CONFLICT DEFENDER, GENESEO, FOR
DEFENDANT-APPELLANT.

GREGORY J. MCCAFFREY, DISTRICT ATTORNEY, GENESEO (JOSHUA J. TONRA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Livingston County Court (Dennis S.
Cohen, J.), rendered October 20, 2011. The judgment convicted
defendant, upon his plea of guilty, of criminal mischief in the third
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same memorandum as in People v Obbagy ([appeal No. 1] ___ AD3d
___ [Feb. 3, 2017]).




Entered:    February 3, 2017                       Frances E. Cafarell
                                                   Clerk of the Court